Response to Amendment
	The amendment filed 3/03/2021 has been entered. 

ALLOWANCE
Claims 1, 3-5, and 10-11 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a vehicle lamp comprising: a lamp body having a front opening; a front cover attached to the lamp body to cover the front opening and configured to form a lamp chamber with the lamp body; a lamp including at least one light emitting source mounting portion having a heat dissipation portion, and disposed in the lamp chamber; an air blower facing a front side of the lamp body configured to generate, in the lamp chamber, an air circulation flow including a cooling flow directly sent in a forward direction toward the front side of the lamp body past a rear end of the lamp and the heat dissipation portion, and an intake flow returning to a rear side of the lamp body; and an air blower support including a first opening configured to support the air blower so as to dispose the air blower behind the lamp in the lamp chamber, and a second opening to form an intake space through which the intake flow passes below the cooling flow, wherein the heat dissipation portion is positioned outside the air blower support, the air blower support forms a lower path that constitutes a portion of the intake space with the lamp body below the air blower, and an upper gap narrower than the lower path with the lamp body above the air blower, and the air blower support forms a left side gap narrower than the lower path with the lamp body at the left side of the air blower, and forms a right side gap narrower than the lower path with the lamp body at the right side of the air blower as specifically called for in the claimed combinations.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 2018/0080620) and Nakazato et al. (US 2017/0088034) disclose a similar vehicle lamp.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402.  The examiner can normally be reached on Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/ZHENG SONG/Primary Examiner, Art Unit 2875